DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 6-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,980,799. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,980,799. Although the claims at claims 1 and 17 of U.S. Patent No. 9,980,799 recite all of the limitations in claim 1 of the present invention. 
Claims 3-4, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,980,799 recites all of the limitations in claims 3-4, 13 of the present invention. 
Claims 6, 8, 10-12, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 9,980,799 recites all of the limitations in claims 6, 8, 10-12, 18, and 17 of the present invention. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 17 of U.S. Patent No. 9,980,799 recite all of the limitations in claim 7 of the present invention. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,980,799. Although the claims at claims 1 and 17 of U.S. Patent No. 9,980,799 recite all of the limitations in claim 7 of the present invention. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 9,980,799 recites all of the limitations in claim 14 of the present invention. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 9,980,799 recites all of the limitations in claim 19 of the present invention. 

Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,980,799 in view of Bowring (US 2010/0005044).
Regarding claims 2 and 5, claim 17 of U.S. Patent No. 9,980,799 recites all of the limitations in claims 2 and 5 of the present invention, but do not disclose determining that a signal received by a receiver is below a threshold difference from a calibrated .

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,980,799 in view of Fabian (US 2006/0241396).
Regarding claim 15, claim 15 of U.S. Patent No. 9,980,799 recites all of the limitations in claim 15 of the present invention, but do not disclose a frequency of the .

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,980,799 in view of Price (US 6,447,294).
Regarding claims 16-17, claim 15 of U.S. Patent No. 9,980,799 recites all of the limitations in claim 15 of the present invention, but do not disclose a frequency of the first electromagnetic radiation signal being different than a frequency of the second electromagnetic radiation signal (claim 16);  an amplitude of the first electromagnetic radiation signal being greater than an amplitude of the second electromagnetic radiation signal (claim 17). Price teaches the use of a frequency of a first electromagnetic radiation signal being different than a frequency of the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashkin (US 2014/0297487) in view of Schmitten (US 2014/0101952).
Regarding claim 1, Bashkin discloses a case 10 comprising:

	an occupancy sensor 14, 16, 48, configured to detect an absence of at least a portion of the device from the cavity (p. 35, 38, 41, 46), wherein: the cavity is sized to fit within the case (figures 1, 4).
Bashkin does not discloses the device being transparent or translucent. Schmitten teaches the use of a device being transparent or translucent (claim 1, p. 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the device being transparent or translucent to the case of Bashkin as taught by Schmitten for the purpose of effectively tracking devices that may be made of various materials. 
Regarding claim 3, Bashkin discloses a lid 28 structured to cover an opening of the cavity.
Regarding claim 4, Bashkin discloses wherein the occupancy sensor is configured to detect the absence of at least the portion of the device from the cavity when the lid is in a closed state (figures 1, 3).
Regarding claim 6, Bashkin (as modified by Schmitten) discloses the portion of the device being detected from the cavity being the section of the device that is transparent or translucent (Bashkin: figures 1, 4, p. 29, and Schmitten: claim 1, p. 16).
Response to Arguments
Applicant's arguments filed on March 11, 2021, have been fully considered. 
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 5-6, filed March 11, 2021, with respect to claims 2, 5, and 7-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 35 U.S.C. 103 of claims 2, 5, and 7-20 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                               Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
May 8, 2021